DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/28/2021 has been entered. Claims 1,12 and 49-50 have been amended. No Claims have been canceled in this amendment. No New Claim has been added in this amendment. Claims 1,7-8,10,12,18-19,21 and 49-50 are still pending in this application, with claims 1,12,49 and 50 being independent.

Response to Arguments
	Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
1.	Applicant's arguments filed on 12/28/2021 on page 18
of applicant's remark regarding Claims 1,12 and 49-50, the applicant argues that Li doesn’t disclose sub-band groups and the applicant further argues that Li’s DCI bits don’t 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Li discloses that the eNB sends the resource allocation information to the UE with the positions and number of the RAEs. The UE uses that information to receive the downlink data (Li Abstract). The Resource allocation group of Li is made up of one or more Resource Allocation Elements similar to the sub-band of the claimed invention. The RAE occupies a bandwidth part (sub-band) in the frequency domain (Li Para[0046]). Li discloses that the resource allocation signal contains the positions of the RAEs and the bits of the DCI indicates the time domain position of the RAEs using a bitmap (Li Para[0022-230051]). The RAEs include N transmission symbols and the position of RAE is considered as a start position (Li Para[0116]). Thus, Li discloses sub-band groups and teaches providing time domain start position to the UE for different sub-band (i.e. RAE) groups (i.e. RAG). 
The applicant also fails to clearly specify and claim number of TTIs, what is sub-band group, flag bit structure and preset value of time unit to distinguish the claimed 
The dependent claims 7-8,10,12,18-19 and 21 are rejected based upon same motivation and rationale used for claims 1,12,49-50 respectively.
2.	Applicant's arguments filed on 12/28/2021 on page 19
of applicant's remark regarding Claims 1,12 and 49-50, the applicant argues that Seo doesn’t disclose sub-band group and Seo doesn’t disclose DCI carrying an information field.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Seo discloses sending CFID to the UE indicating a starting position of PDSCH via PDCCH (Seo Fig. Para[0155]). The UE uses CFID to determine a start position of the PDSCH (i.e. data channel) within the plurality of the subframes (i.e. TTIs) (Seo Para[0158]). The control information transmitted through the PDCCH is called DCI (Seo Para[0042]. Thus, Seo discloses using DCI to send start position of downlink data channel using DCI for resource element group which is a sub-band group (Seo Table:1 Para[0041]). The applicant’s arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,12 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0301359 A1-IDS, hereinafter referred to as “Seo”) in view of Marinier et al. (US 2013/0039284 A1, hereinafter referred to as “Marinier”) and further in view of LI et al. (US 2017/0135105 A1-IDS, hereinafter referred to as “Li”).

Regarding claims 1,12 and 49-50, Seo discloses a method, a base station and a UE for determining a start position of a downlink data channel, applicable to 5th-Generation (5G) mobile communication system, the method comprising:
wherein the indication signaling (Seo Fig.9 Ref:S181 The base station transmits CFID (i.e. indication) in an RRC message) indicates a time domain start position (Seo Fig.9 Ref:S181 Para[0139] The base station transmits CFID which is a position information for informing of the start position of the PDSCH) of a downlink data channel (Seo Para[0139] The PDSCH is used for the downlink data transmission) in L number of downlink Transmission Time Intervals (TTIs) (Seo Fig.9 Ref:S182 Para[0144,0148] The multiple subframes (i.e. TTIs) are scheduled for the downlink data and CFID value in the RRC applied for all the subframes), and L is an integer more than or equal to (Seo Para[0170] The number of subframes can be four), wherein the time domain start position is a specified time unit (Seo Para[0139] The CFID value (i.e. time unit) is in number of OFDM symbols), wherein the indication signaling is DCI carrying an information field of Q1*N3 bits, wherein Q1 is a number of sub-band groups (Seo Table:1 Para[0041] The number of REGs (i.e. Q1)), and both Q1 and N3 are integers more than or equal to 1 (Seo Table:1 Para[0041] The REG and bits are more than 1), and each information field of N3 bits among the information field of Q1*N3 bits corresponds respectively to one of the sub-band group (Seo Table:1 Para[0041] The number of bits for each REG (i.e. sub-band group)), wherein the information field of N3 bits indicates the time domain start position of the downlink data channel in L number of downlink TTIs in a (Seo Table:1 Para[0041] The 8 bits for each REG provides information for that REG), and the time domain start position is a X-th time unit, wherein X is an integer more than or equal to 1 (Seo Table:1 Para[0041] The number of available bits for PDCCH (i.e. DCI) is according to the REGs (i.e. number of sub-band groups) and CCE aggregation level); or the indication signaling is RRC signaling carrying an information field of Q2*N4 bits, wherein Q2 is the number of sub-band groups, and both Q2 and N4 are integers more than or equal to 1, and each information field of N4 bits among the information field of Q2*N4 corresponds respectively to one of the sub-band groups, wherein the information field of N4 bits indicates the time domain start position of the downlink data channel in L number of downlink TTIs in a corresponding sub-band group, and the time domain start position is a X-th time unit, wherein X is an integer more than or equal to 1 (Not given patentable weight due to non-selective option); or the indication signaling is broadcast signaling transmitted once in every M2 number of slots, wherein M2 is an integer more than or equal to 1, and a slot comprises at least one downlink TTI, and the broadcast (Not given patentable weight due to non-selective option); wherein Z1 is a preset value, a value signaled in RRC signaling, or a value signaled in broadcast signaling, and Z1 is an integer more than or equal to 2 (Seo Para[0151] The predefined pattern of CFID value which can be 4 may be provided using RRC message).
Seo does not explicitly disclose generating and transmitting, by a base station, and receiving by a UE, indication signaling when resources occupied by a downlink control channel is variable in a time domain, and wherein the indication signaling is used by the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs.
However, Marinier from the same field of invention discloses generating and transmitting, by a base station, and receiving by a UE indication signaling when resources occupied by a downlink control channel is variable in a time domain (Marinier Fig.2 Para[0060,0120] The eNB generates and transmits bitmap for an ePDCCH resource region. The bitmap is used due to flexible resource allocation for ePDCCH), and wherein the indication signaling is used by the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs (Marinier Fig.3 Para[0205] The WTRU (i.e. the UE) determines starting symbol (i.e. TTI) for e-PDCCH using e-PDCCH information received).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo to have the feature of “generating and transmitting, by a base station, and receiving by a UE indication signaling when resources occupied by a downlink control channel is variable in a time domain, and wherein the indication signaling is used by the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs” as taught by Marinier. The suggestion/motivation would have been to provide technique for supporting enhancements of PDSCH (Marinier Para[0058]).
	Seo in view of Marinier does not explicitly disclose wherein the indication signaling indicates that the time 
	However, Li from the same field of invention discloses wherein the indication signaling indicates that the time domain start position of the downlink data channel in L (Li Para[0198] The resource allocation elements groups, RAGs (i.e. sub-bands)), each subband group comprises at least one sub-band (Li Para[0198] The RAG has at least one RAE), a time unit comprises Y number of OFDM symbols, and Y is an integer more than or equal to 1 (Li Para[0012] each RAE include N symbols and N is more than 0); wherein the indication signaling is DCI carrying an information field of Q3 bits, wherein Q3 is a number of sub-band groups (Li Para[0132] The bits in the DCI equals to the number of RAE (i.e. sub-band group)), and Q3 is an integer more than or equal to 1, and each information bit among the information field of Q3 bits is a flag bit which is set for a sub-band group respectively (Li Para[0132] Each bit (i.e. flag bit) in the DCI corresponds to the position of Resource allocation elements), wherein a flag bit indicates the time domain start position of the downlink data channel in L number of downlink TTIs in a corresponding sub-band group, and the time domain start position is a first time unit or a Z1-th time unit (Li Para[0132] Each bit (i.e. flag bit) in the DCI corresponds to the position of Resource allocation elements which are part of the RAGs. Each RAE is sequenced according to a predefined rule); or the indication signaling is RRC signaling carrying an information field of Q4 bits, wherein Q4 is the number of sub-band groups, and Q4 is an integer more than or equal to 1, and each information bit among the information field of Q4 bits is a flag bit which is set for a sub- band group respectively, wherein a flag bit indicates the time domain start position of the downlink data channel in L number of downlink TTIs in a corresponding sub-band group, and the time domain start position is a first time unit or a Z2-th time unit, wherein Z2 is a preset value, a value signaled in RRC signaling, or a value signaled in broadcast signaling, and Z2 is an integer more than or equal to 2 (Not given patentable weight due to non-selective option); or the indication signaling is broadcast signaling carrying an information field of Q5 bits, wherein Q5 is the number of sub-band groups, and 05 is an integer more than or equal to 1, and each information bit among the information field of Q5 bits is a flag bit which is set for a sub- band group respectively, wherein a flag bit indicates the time domain (Not given patentable weight due to non-selective option).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo and Marinier to have the feature of “wherein the indication signaling indicates that the time domain start position of the downlink data channel in L number of downlink TTIs is the time domain start position of the downlink data channel in L number of downlink TTIs in each sub-band group, wherein the time domain start position is a specified time unit, each sub-band group comprises at least one sub- band, a time unit comprises Y number of OFDM symbols, and Y is an integer more than or equal to 1; wherein the indication signaling is DCI carrying an information field of Q3 bits, wherein Q3 is a number of sub-band groups, and Q3 is an integer more than or equal to 1, and each information bit Li. The suggestion/motivation would have been to reduce control signaling overhead and dynamically allocate the resources in a high frequency (i.e. 5g) communication system (Li Para[0011]).

Specifically for claim 49, Seo discloses a base station that includes a transceiver (Seo Fig.10 Ref:130 Para[0174] The RF unit), a processor (Seo Fig.10 Ref:110 Para[0174] The processor) and memory (Seo Fig.10 Ref:120 Para[0174] The memory).
Specifically for claim 50, Seo discloses a UE that includes a transceiver (Seo Fig.10 Ref:230 Para[0175] The RF unit), a processor (Seo Fig.10 Ref:210 Para[0175] The processor) and memory (Seo Fig.10 Ref:220 Para[0175] The memory).


Claims 7-8,10,18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Marinier, Li and further in view of KIM et al. (US 2013/0094442 A1-IDS, hereinafter “Kim”).

Regarding claims 7 and 18, Seo in view of Marinier and Li discloses the method, the base station and the UE as explained above for Claims 1 and 12. Seo in view of Marinier and Li does not explicitly disclose wherein when the indication signaling is DCI, wherein the DCI indicates resource elements for transmitting downlink data, in a downlink data region in L number of downlink TTIs, and resource elements occupied by DCI corresponding to other UEs among the resource elements for transmitting downlink data, and triggers the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs, from other resource elements than the resource elements occupied by DCI corresponding to the other UEs among the resource elements for transmitting downlink data based upon the indication signaling, wherein the UE defaults the time domain start position of the 
However, Kim from a similar field of invention discloses wherein when the indication signaling is DCI, wherein the DCI indicates resource elements for transmitting downlink data, in a downlink data region in L number of downlink TTIs (Kim Para[0016] The DCI is sent with information for resource elements used), and resource elements occupied by DCI corresponding to other UEs among the resource elements for transmitting downlink data (Kim Para[0060] The control channel used to indicate the resources used to transmit a PDSCH), and triggers the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs, from other resource elements (Kim Para[0083] The UE determines the PDSCH starting position using a PDCCH) than the resource elements occupied by DCI corresponding to the other UEs among the resource elements for transmitting downlink data based upon the indication signaling, wherein the UE defaults the time domain start position of the downlink data region as a first time unit in the L number of (Kim Para[0104-107] The starting position is in reference to OFDM symbols).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo, Marinier and Li to have the feature of “wherein when the indication signaling is DCI, wherein the DCI indicates resource elements for transmitting downlink data, in a downlink data region in L number of downlink TTIs, and resource elements occupied by DCI corresponding to other UEs among the resource elements for transmitting downlink data, and triggers the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs, from other resource elements than the resource elements occupied by DCI corresponding to the other UEs among the resource elements for transmitting downlink data based upon the indication signaling, wherein the UE defaults the time domain start position of the downlink data region as a first time unit in the L number of downlink TTIs, a time unit comprises Y number of OFDM symbols, and Y is an Kim. The suggestion/motivation would have been to provide information about wireless resources available/used to transmit data (Kim Para[0013]).
	
	Regarding claims 8 and 19, Seo in view of Marinier and Li discloses the method, the base station and the UE as explained above for Claims 1 and 12. Seo in view of Marinier and Li does not explicitly disclose wherein when the indication signaling is DCI carrying scheduling information, wherein the scheduling information indicates to the UE resource elements for transmitting downlink data in a downlink control region in L number of downlink TTIs, and to the UE resource elements for transmitting downlink data in a downlink data region, and triggers the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs based upon the scheduling information carried in the DCI, wherein the downlink control region occupies X number of time units in the time domain, X is an integer more than or equal to 1, a time unit comprises Y number of OFDM symbols, Y is an integer more than or equal to 1, and the UE defaults the 
	However, Kim from a similar field of invention discloses wherein when the indication signaling is DCI carrying scheduling information (Kim Para[0085] The DCI is sent with information for PDSCH resources (i.e. scheduling)), wherein the scheduling information indicates to the UE resource elements for transmitting downlink data in a downlink control region in L number of downlink TTIs (Kim Para[0085] The DCI/PCFICH contains control region information), and to the UE resource elements for transmitting downlink data in a downlink data region (Kim Para[0085] The DCI contains PDSCH information), and triggers the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs based upon the scheduling information carried in the DCI, wherein the downlink control region occupies X number of time units in the time domain, X is an integer more than or equal to 1, a time unit comprises Y number of OFDM symbols, Y is an integer more than or equal to 1, and the UE defaults the time domain start position of the downlink data region as a (X+l)-th time unit in the L number of (Kim Para[0085] The starting position of PDSCH is determined from the information of control region).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo, Marinier and Li to have the feature of “wherein when the indication signaling is DCI carrying scheduling information, wherein the scheduling information indicates to the UE resource elements for transmitting downlink data in a downlink control region in L number of downlink TTIs, and to the UE resource elements for transmitting downlink data in a downlink data region, and triggers the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs based upon the scheduling information carried in the DCI, wherein the downlink control region occupies X number of time units in the time domain, X is an integer more than or equal to 1, a time unit comprises Y number of OFDM symbols, Y is an integer more than or equal to 1, and the UE defaults the time domain start position of the downlink data region as a (X+l)-th time unit in the L number of downlink TTIs” as Kim. The suggestion/motivation would have been to provide information about wireless resources available/used to transmit data (Kim Para[0013]).

	Regarding claims 10 and 21, Seo in view of Marinier and Li discloses the method, the base station and the UE as explained above for Claims 1 and 12. Seo in view of Marinier and Li does not explicitly disclose wherein when the indication signaling is DCI carrying an information field in which every one bit is for each sub-band group, wherein each sub-band group comprises at least one sub-band; and for each specific sub-band group on which the DCI is transmitted, an information field of one bit corresponding to the each specific sub-band group indicates that the time domain start position of the downlink data channel in L number of downlink TTIs in corresponding specific sub-band group is determined from other resource elements than resource elements occupied for transmitting the DCI, in a downlink control region occupying X number of time units in the time domain, in the corresponding specific sub-band group, or the time domain start position of the downlink data channel in L number of downlink TTIs 

However, Kim from a similar field of invention discloses wherein when the indication signaling is DCI carrying an information field in which every one bit is for each sub-band group, wherein each sub-band group comprises at least one sub-band; and for each specific sub-band group on which the DCI is transmitted (Kim Para[0085] The DCI is sent with information for PDSCH resources), an information field of one bit corresponding to the each specific sub-band group indicates that the time domain start position of the downlink data channel in L number of downlink TTIs in corresponding specific sub-band group is determined from other resource elements than resource elements occupied for transmitting the DCI (Kim Para[0085] The DCI/PCFICH contains control region information. The starting position of PDSCH is determined from the information of control region), in a downlink control region occupying X number of time units in the time domain (Kim Para[0097] The control information is used), in the corresponding specific sub-band group, or the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding specific sub-band group is determined as a (Kim Para[0050] The PDSCH resource is n+1th OFDM symbol where control region is n symbols) after a downlink control region occupying X number of time units in the time domain (Kim Para[0097] The control information is used), in L number of downlink TTIs in the corresponding specific sub-band group, wherein X is an integer more than or equal to 1, a time unit comprises Y number of OFDM symbols, and Y is an integer more than or equal to 1 (Kim Para[0104-107] The starting position is in reference to OFDM symbols); and for each non-specific sub-band group (Kim Para[] ) on which the DCI is not transmitted, an information field of one bit corresponding to the each non-specific sub-band group indicates that the time domain start position of the downlink data channel in L number of downlink TTIs in corresponding non-specific sub-band group is determined as a first time unit (Kim Para[0039] For non-comp (i.e. non-specific sub-band group), the size of the data region depends on the control region size which is after the control region as indicated in Fig.1) in a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding non-specific sub-band group (Kim Para[0039] non-comp (i.e. non-specific sub-band group) transmission), or the time domain start position of a downlink data channel in L number of downlink TTIs in the corresponding non-specific subband group is determined as the first resource element after a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding non-specific sub-band group (Not given patentable weight due to non-selective option).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Seo, Marinier and Li to have the feature of “wherein when the indication signaling is DCI carrying an information field in which every one bit is for each sub-band group, wherein each sub-band group comprises at least one sub-band; and for each specific sub-band group on which the DCI is transmitted, an information field of one bit corresponding to the each specific sub-band group indicates that the time domain start position of the downlink data channel in L number of downlink TTIs in corresponding specific sub-band group is determined from other resource elements than resource Kim. The suggestion/motivation would Kim Para[0013]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0049203 to Xue (Fig.16 and associated paragraphs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415